MEMORANDUM **
Gibson appeals his sentence for violation of 18 U.S.C. § 922(g)(1). We affirm. Notwithstanding the doctrine of constitutional avoidance and the rule of lenity, Gibson’s argument that his two prior drug-related *657convictions do not constitute “serious drug offenses” under § 924(e)(2)(A) is foreclosed by United States v. Parry, 479 F.3d 722, 723-26 (9th Cir.2007); see also United States v. Murillo, 422 F.3d 1152, 1155 (9th Cir.2005), cert. denied, 547 U.S. 1119, 126 S.Ct. 1928, 164 L.Ed.2d 677 (2006). His argument that his conviction for reckless assault under Oregon Revised Statute § 163.165(1) does not constitute a “violent felony” under § 924(e)(2)(B) is foreclosed by United States v. Rendon-Duarte, 490 F.3d 1142 (9th Cir.2007) (as amended).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.